Per Curiam.

The sole issue before this court as stated by appellants is whether the commission “has exercised proper judgment” within the scope of Section 4909.15, Revised Code, so as to fix rates that are not unreasonable, if not confiscatory, to the industrial consumers served by Manufacturers.
Rate fixing is a legislative function and as regards service such as is furnished by Manufacturers has been delegated to the Public Utilities Commission.
That the commission acted in accordance with the applicable statutory provisions is not questioned. The commission, after finding the rates being charged are inadequate, approved schedules representing its own judgment based on evidence before it and an exercise of its sound discretion.
The orders of the commission are affirmed on authority of Citizens Gas Users Assn. v. Public Utilities Commission, ante, 536.

Orders affirmed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taft, JJ., concur.